Citation Nr: 1523149	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-26 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension as secondary to diabetes mellitus, type II, and/or posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus, type II, and/or PTSD.

3.  Entitlement to a rating in excess of 30 percent for PTSD.

4.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

5.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.

6.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right upper extremity.

7.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

8.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	Ronald C. Sykstus, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970, to include service in Vietnam from July 1968 to December 1969.  He is the recipient of numerous awards and decorations, including the Vietnam Service Medal and the Combat Infantry Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The RO, in pertinent part, denied service connection for hypertension and erectile dysfunction as secondary to diabetes mellitus, type II, and also denied ratings in excess of 30 and 20 percent, respectively, for PTSD and diabetes.

In May 2014, the Veteran testified via video-conference before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

During the May 2014 hearing, the Veteran, through his attorney, submitted additional evidence in support of his appeal with a waiver of initial review of that evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such evidence.

Although the Veteran and his representative have not raised the issue, there is evidence of record which suggests the Veteran's erectile dysfunction may be attributable to a psychological condition.  See, e.g., VA genitourinary examination dated in November 2009.   In addition, VA has recognized that there is some evidence to indicate that PTSD is related to cardiovascular disorders, and studies have found an association between PTSD and poor cardiovascular health.  See 
http://www.ptsd.va.gov/professional/co-occurring/ptsd-physical-health.asp.  As such, the Veteran's claims for service connection for hypertension and erectile dysfunction have been recharacterized to include consideration of whether either condition is secondary to PTSD.

In December 2013, the RO granted service connection for peripheral neuropathy of the left upper extremity, right upper extremity, left lower extremity, and right lower extremity, and assigned ratings of 20, 20, 10, and 10 percent therefor, respectively.  The record before the Board does not contain a copy of a notice of disagreement (NOD) with respect to that decision.  However, according to Board's appeals database (the Veterans Appeals Control and Locator System, or VACOLS), an NOD as to the assigned ratings was received in January 2014.  Further, the Veteran's attorney reiterated at the May 2014 Board hearing that it was the Veteran's intent to appeal those ratings.

Inasmuch as the attorney's statements at hearing were reduced to writing in a transcript within a year of the December 2013 rating decision, they themselves satisfy the requirements for an NOD.  See 38 C.F.R. §§ 20.201, 20.302(a); Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  To date, it does not appear that the Veteran and his attorney have been furnished a statement of the case (SOC) with respect to these issues.  See, e.g., 38 C.F.R. § 19.29.  This matter is discussed in further detail, below.

The Board notes that, in addition to the paper claims file, there are electronic (Virtual VA and Veterans Benefits Management System) files associated with the Veteran's claims.  The documents in the electronic files include a transcript of the Veteran's May 2014 Board hearing and additional VA medical records dated through February 2013, which were considered by the AOJ in the July 2013 statement of the case.  

For the reasons set forth below, this appeal is being REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The AOJ has not yet considered whether the Veteran is entitled to service connection for hypertension and/or erectile dysfunction as secondary to PTSD.  To avoid any prejudice to the Veteran, a remand for AOJ consideration of this matter, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Additionally, the Veteran has reported receiving relevant, ongoing treatment from his private primary care provider, Dr. White, since 2007, and still-earlier treatment from another, unnamed primary care provider, now retired.  The record also contains a letter indicating that a Dr. Britt has been providing urologic care for the Veteran since January 2000.

Presently, the only clinical reports of record from Dr. White are dated in 2008, and there are no reports at all from Dr. Britt or the primary care provider the Veteran saw prior to Dr. White.  Because these records could contain information that bears on the outcome of the Veteran's claims, efforts should be made to procure them.

The record contains multiple medical opinions with respect to the likely etiology of the Veteran's hypertension and erectile dysfunction, to include from Drs. White and Britt, and a VA examiner who evaluated the Veteran in October 2008 and November 2009.  However, none of these opinions are adequate to decide the claims.

Dr. White, for example, opined in July 2009, in effect, that the Veteran's diabetic disease process had probably been going on more than five years, perhaps at a less severe level that made diagnosis difficult, and that, if the Veteran had some sort of underlying diabetes at that time, it could have led to subsequently diagnosed hypertension and erectile dysfunction.  In doing so, however, Dr. White did not comment on the medical significance of the VA's examiner's observation that there was no evidence of renal dysfunction or vascular disease at that time that would link the Veteran's hypertension or erectile dysfunction to diabetes.  Conversely, the VA examiner concluded that it was unlikely that the Veteran's hypertension or erectile dysfunction was related to diabetes based, in part, on the fact that hypertension and erectile dysfunction pre-existed the 2008 diagnosis of diabetes, without addressing Dr. White's observation that the Veteran's diabetic disease process had probably been going on for a period of years prior to diagnosis.

In addition, although the record contains further opinions from the VA examiner, Dr. Britt, and Dr. White, dated in November 2009, August 2013, and May 2014-variously attributing the Veteran's erectile dysfunction to a psychological condition, to treatment for hypertension, along with diabetes, and to a "bloodflow problem" secondary to diabetes-those opinions are rather conclusory.  Under the circumstances, the Board finds that the Veteran should be re-examined for purposes of obtaining additional medical opinion evidence that takes into account his complete medical history, gives consideration to whether hypertension and/or erectile dysfunction is caused or aggravated by PTSD, and includes a complete rationale for the conclusions offered.

As to the Veteran's claims for higher evaluations for PTSD and diabetes, the Board notes that the Veteran was last examined for VA compensation purposes in November 2009.  Since that time, he has offered testimony to the effect that he reduced his work schedule to part-time around early 2012 due, at least in part, to lack of sleep he attributes to PTSD.  The evidence also appears to reflect that he has since developed additional diabetic symptomatology in the form of a generalized neuropathy.  In light of evidence suggesting that the Veteran's PTSD and diabetes may have increased in severity since the time of the most recent examinations in November 2009, new examinations are required.  See, e.g., 38 C.F.R. § 3.327(a) (2014) (re-examinations are generally required if evidence indicates that there has been a material change in a disability or that the current rating may be incorrect).

Records of the Veteran's treatment through the VA Medical Center (VAMC) in Birmingham, Alabama (to include at the VA Community Based Outpatient Clinic (CBOC) in Huntsville, Alabama) were last procured for association with the record on July 11, 2013.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that the claims on appeal are adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

As discussed above, the record reflects that the Veteran has filed a timely NOD with respect to matter of his entitlement to ratings in excess of 20, 20, 10, and 10 percent for peripheral neuropathy of the left upper extremity, right upper extremity, left lower extremity, and right lower extremity, respectively.  See Introduction, supra.  To date, no SOC as to those issues has been furnished.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (Court) held that when a Veteran files a timely NOD as to a particular issue, and no SOC is furnished, the Board should remand, rather than refer, the issue for the issuance of an SOC.  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).


Accordingly, the case is REMANDED for the following action: 

1.  Ask the Veteran to provide a release for relevant records of treatment from Drs. White and Britt, and from the unnamed primary care provider who treated him prior to Dr. White, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues on appeal.  If the Veteran provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his attorney should be notified.

2.  Obtain copies of records pertaining to any relevant treatment the Veteran has received through the VAMC in Birmingham, Alabama (to include at the VA CBOC in Huntsville, Alabama) since July 11, 2013, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

3.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an examination for purposes of assessing the severity of his service-connected diabetes mellitus, to include whether his hypertension and/or erectile dysfunction are related to such disability.  The paper and electronic claims files, to include a copy of this remand, must be made available to, and reviewed by, the examiner.  All indicated tests should be conducted and the results reported.

The examiner should indicate whether the Veteran's diabetes is such that it requires insulin, restricted diet, and avoidance of strenuous occupational and recreational activities.  If insulin is required, the examiner should indicate how often it should be administered (i.e., once a day, or more often than that).  The examiner should also indicate whether the Veteran has episodes of ketoacidosis or hypoglycemic reactions and, if so, the frequency with which he requires hospitalization or diabetic care for control of such episodes and/or reactions.  The examiner should further indicate whether diabetes has caused progressive loss of weight and/or strength.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that Veteran's hypertension and/or erectile dysfunction is caused or aggravated (i.e., permanently increased in severity beyond the natural progress of the disease) by his service-connected diabetes mellitus.

In so doing, the examiner should consider, among other things, the fact that the Veteran's diagnoses of hypertension and/or erectile dysfunction preceded his diagnosis of diabetes mellitus; the likelihood that the Veteran's diabetic disease process began years before his diagnosis, and could have given rise to hypertension and/or erectile dysfunction during that time, as noted in July 2009 by the Veteran's private physician, Dr. White; and the October 2008/November 2009 VA examiner's observation that there was no evidence of renal dysfunction or vascular disease at that time linking the Veteran's hypertension or erectile dysfunction to diabetes.  The examiner should also consider the further opinions from the VA examiner, Dr. Britt, and Dr. White, dated in November 2009, August 2013, and May 2014, variously attributing the Veteran's erectile dysfunction to a psychological condition, to treatment for hypertension, along with diabetes, and to a "bloodflow problem" secondary to diabetes.

A complete rationale for all opinions should be provided.

4.  Also arrange to have the Veteran scheduled for an examination for purposes of assessing the severity of his service-connected PTSD, to include whether his hypertension and/or erectile dysfunction are related to such disability.  The paper and electronic claims files, to include a copy of this remand, must be made available to, and reviewed by, the examiner.  All indicated tests should be conducted and the results reported.

The examiner should describe the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should specifically address the impact PTSD has on the Veteran's social and occupational functioning.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that Veteran's hypertension and/or erectile dysfunction is caused or aggravated (i.e., permanently increased in severity beyond the natural progress of the disease) by his service-connected PTSD.

In so doing, the examiner should consider, among other things, that VA has recognized, as a general matter, that there is some evidence to indicate that PTSD is related to cardiovascular disorders, and studies have found an association between PTSD and poor cardiovascular health.  The examiner should also consider the October 2008/November 2009 VA examiner's report, which identifies the "most likely etiology" of the Veteran's erectile dysfunction as "psychological condition."

A complete rationale for all opinions should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, issues #1 through 4 (as enumerated above, on the title page) should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his attorney should be issued a supplemental SOC (SSOC).  An appropriate period of time should be allowed for response.

6. Unless the matters are resolved by granting the benefits sought, or the NOD is withdrawn, furnish an SOC to the Veteran, in accordance with 38 C.F.R. § 19.29, concerning the matter of his entitlement to ratings in excess of 20, 20, 10, and 10 percent for peripheral neuropathy of the left upper extremity, right upper extremity, left lower extremity, and right lower extremity, respectively.  Those issues should be certified to the Board for appellate review if, and only if, a timely substantive appeal is received.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).

